Carley, Presiding Judge.
After bringing this action for money had and received, appellant-plaintiff sought a stay of an arbitration proceeding which had been instituted by appellee-defendant. The trial court entered an order denying a stay of arbitration, but certified its order for immediate review. Appellant appeals pursuant to this court’s grant of its application for an interlocutory appeal.
Appellant has admitted in its supplemental brief that, notwithstanding this court’s grant of its application for an interlocutory appeal and its filing of a timely notice of appeal, the arbitration proceeding has nevertheless proceeded to completion and an award has been made. Therefore, the sole question before us “is moot and will not be passed upon. A reversal on the ground that [a stay of arbitration] should have been granted could not possibly require the trial judge to enjoin the [arbitration]. [Cits.]” Richmond County Business Assn. v. Richmond County, 222 Ga. 772, 773 (152 SE2d 738) (1966). See also Sav-A-Stop v. Rich, 224 Ga. 354 (162 SE2d 318) (1968); Brown v. Taylor, 193 Ga. App. 134 (387 SE2d 25) (1989). Appellant’s notice of appeal acted as a supersedeas. See Lawrence v. Whittle, 146 Ga. App. 686 (1) (247 SE2d 212) (1978). Accordingly, the arbitration proceeding should not have taken place and, in reliance upon the timely filed notice of appeal, the parties should have refused to participate in that proceeding. However, after the filing of the notice of *732appeal, the trial court did not enter an order compelling arbitration. Instead, the record shows that appellant voluntarily proceeded to arbitration after the filing of its notice of appeal, despite the fact that the trial court’s previous orders denying a stay and compelling arbitration had been superseded. By voluntarily complying with the trial court’s superseded orders, appellant has rendered the appeal from those superseded orders moot. Brown v. Taylor, supra.
Decided January 24, 1992
Reconsideration denied February 10, 1992
Leroy C. Fowler, Abbott, Talley & Abbott, Anthony H. Abbott, for appellant.
Smith & Fleming, Robert 0. Fleming, Jr., for appellee.

Appeal dismissed.


Beasley, J., and Judge Arnold Shulman concur.